106 F.3d 405
79 A.F.T.R.2d 97-1048, 97-1 USTC  P 50,164
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert H. BRADLEY, Margaret M. Bradley, Appellees,v.UNITED STATES of America, Appellant.
No. 96-1871.
United States Court of Appeals, Eighth Circuit.
Jan. 23, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before BOWMAN and HEANEY, Circuit Judges, and SMITH,1 District
PER CURIAM.


1
The United States brought this appeal from the district court's grant of summary judgment to Robert and Margaret Bradley holding that the doctrine of res judicata barred the Internal Revenue Service from assessing a deficiency against the Bradleys to recover a previously allowed refund subsequent to a final decision by the Tax Court.  Having carefully reviewed the record and the parties' briefs, we conclude that the judgment of the district court is correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Ortrie D. Smith, District Judge for the Western District of Missouri, sitting by designation